Citation Nr: 0531297	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and June 2002 decisions 
of the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2003, the 
veteran testified at a personal hearing at the RO before a 
hearing officer.  In June 2005, the veteran testified at a 
personal hearing before at the RO before the undersigned.

In this regard, the Board notes that the veteran withdrew his 
claim for entitlement to service connection for a left 
shoulder disorder at his June 2003 personal hearing.  See 
38 C.F.R. § 20.204(b) (2005) (a substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision).  

Similarly, while VA accepted testimony as to entitlement to 
service connection for drug and alcohol addiction at the June 
2005 personal hearing, the Board notes that this issue is not 
in appellate status.  Specifically, while a review of the 
record on appeal shows the veteran filed a timely notice of 
disagreement with the November 2000 rating decision that 
denied this claim, a timely substantive appeal was not 
received after the issuance of the June 2002 statement of the 
case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2005) (an appeal 
requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case).  Consequently, this issue is also not before the 
Board.  Id.  

Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  PTSD cannot be attributed to the appellant's military 
service in the absence of independently verifiable inservice 
stressful experiences.

2.  Hepatitis C did not develop while serving in the line of 
duty.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).

2.  Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in April 2005 
VA correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  The record shows that 
the appellant has had ample opportunity to submit pertinent 
evidence in support of his claim.  

Additionally, the record shows that VA obtained and 
associated with the record all private and VA medical records 
identified by the veteran as well as conducted VA 
examinations to ascertain whether he had PTSD because of the 
stressors he identified as well as to ascertain the origins 
of his hepatitis C.  As to VA treatment records the veteran 
reported were generated at the Seattle VA Medical Center 
shortly after his separation from military service, VA was 
notified that these records do not exist.

Finally, via numerous requests to the National Personnel 
Records Center (NPRC), the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), the Department of the 
Navy, the Navy Safety Center, the Naval Historical Center 
(NHC), and the Naval Criminal Investigative Service 
Headquarters, VA has obtained the veteran's personnel records 
and all other documentation that could verify the claimed 
stressors.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, VA issued the 
VCAA letter after the adverse rating decisions.  The Court 
explained in Pelegrini, however, that a failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As such the lack of full notice 
prior to the initial decision has been corrected, and any 
error as to when notice was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The PTSD Claim

The appellant contends that the RO erred by failing to grant 
service connection for PTSD which resulted from his 
experiences on the U.S.S. Fox during the Vietnam War.  He 
specifically maintains that he had the following stressful 
experiences during this time: 

*	Witnessing a helicopter with several of his friends on 
board explode.
*	Serving on search and rescue missions while on the 
U.S.S. Fox.
*	Witnessing the Fox be attacked by enemy river boats.
*	Seeing pilots who had either been killed after their 
planes were shot down, or seeing pilots who were injured 
after bailing out of their crippled aircraft.
*	Discovering a body-bag in the kitchen freezer of the 
U.S.S. Fox.
*	Participating in ship to shore bombardment.
*	Participating with ship's company in the downing of 
enemy fighters.
*	Knowing friends who were killed after being transferred 
to a river patrol boats.
*	Stealing a car while drunk in 1967, and thereafter 
needing hospital treatment aboard the U.S.S. Haven for 
weeks.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, a 
grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In adjudicating these claims, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As to whether the veteran saw combat in Vietnam, the 
appellant's personnel records show that he did not receive 
any military citation that would verify combat service 
against the enemy.  Additionally, neither his service 
personnel records nor any other evidence in the record 
indicates combat experience.  See VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6257 (2000).  Therefore, the Board 
concludes that the claimant is not a "combat veteran."  
Accordingly, his lay testimony regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains proof 
that the claimed inservice stressors that formed the bases of 
his examiners diagnosis of PTSD actually occurred.  38 C.F.R. 
§ 3.304(f).  The occurrence of the claimed stressor(s) must 
be supported by credible evidence.  Id.  

In this regard, March 1998 treatment records from Saint Johns 
Medical Center show that the veteran was diagnosed with PTSD 
after having the ship he served on during the Vietnam War 
attacked; always being under the threat of attack, and seeing 
a helicopter explode.  At the March 2004 VA examination, the 
examiner opined that the veteran's PTSD was caused by 
witnessing in-service a helicopter with friends on board 
explode, and witnessing a co-worker die post service.  
Therefore, for the veteran to prevail on his claim, the 
record must include verification of at least one of the above 
listed in-service stressors.

In this regard, personnel records reveal that the veteran 
served on board the U.S.S. Fox from September 1966 to 
February 1968.  

Naval historical records that are part of the public domain 
record the fact that the U.S.S. Fox, from mid to late 1967, 
served in the Western Pacific, mainly taking part in Vietnam 
War operations, including air traffic control, guiding U.S. 
fighter airplanes in combat with enemy MiGs, and search and 
rescue operations using a helicopter based on her deck.  The 
Fox also assisted in aiding the U.S.S. Forrestal following a 
devastating explosion and fire aboard that ship in July 1967.  

Records obtained from USASCRUR in January 2004 and the 
Department of the Navy, the Navy Safety Center, and the Naval 
Historical Center in May 2004, reported that the U.S.S. Fox 
was on station in the waters off the Republic of Vietnam from 
July 1967 to August 1967.  During that deployment the Fox 
participated in four separate search and rescue (SAR) 
incidents and participated in the recovery of four downed 
aviators.  It was also noted that upon returning to the 
waters off the Republic of Vietnam from September 1967 to mid 
October 1967, the U.S.S. Fox had one more SAR incident in 
October 1967.  The deck logs from August to September 1967 
document numerous flight quarters.

Neither USASCRUR nor the Department of the Navy could find 
any record of any attack on the U.S.S. Fox in 1967.  
Additionally, USASCRUR reported that the August to September 
1967 deck logs were negative for any incident of a helicopter 
being shot down.  Similarly, the Department of the Navy noted 
that command history reports were otherwise uneventful with 
no incidents that involved casualties or traumatic 
experiences.

In March 2005, CURR verified the fact that the veteran, while 
absent without leave (AWOL) for approximately three hours and 
forty-five minutes on April 1, 1967, managed to get into a 
motor vehicle accident and receive treatment aboard the 
U.S.S. Haven before being returned to his ship. 

In May 2005, the representative submitted Command Histories 
for the U.S.S. Fox that confirmed what USASCRUR and the 
Department of the Navy had already told VA - the U.S.S. Fox 
was first on station in the waters off the Republic of 
Vietnam in July 1967, had a SAR alert in July 1967, had a SAR 
alert in October 1967, and had two MiG kills in October 1967.  
(i.e., Crewmen of the Fox assisted in vectoring air 
interceptors which shot down enemy aircraft.  There is no 
evidence that the enemy aircraft were outbound to attack the 
Fox.)  The records also indicate that the Fox completed SAR 
missions with the safe recovery of pilots.

Tellingly, neither the evidence filed by the veteran nor any 
of the information obtained by VA from NPRC, the Department 
of the Navy, or USASCRUR verified the veteran's story that a 
helicopter from his ship blew-up while conducting a search 
and rescue operation, or that the Fox ship was ever directly 
attacked.  Therefore, while VA was able to verify some of the 
veteran's other claimed stressors, because none of these 
stressors formed the bases for his diagnosis of PTSD they do 
not help him establish his claim.  Accordingly, because VA is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion, the Board does not find either the March 1998 Saint 
Johns Medical Center's opinion or the March 2000 VA 
examiner's opinion to provide a basis to grant service 
connection.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
the U.S.S. Fox was directly attacked or lost a helicopter 
during the time he served on that ship.  Although private and 
VA physicians have accepted the veteran's description of his 
inservice experiences as credible for diagnosing PTSD (see, 
e.g., the March 1998 treatment records from Saint Johns 
Medical Center; the March 2000 VA examination report), the 
Board may not grant service connection for PTSD in cases such 
as this without supporting evidence of the occurrence of the 
claimed stressors.  Given the lack of supporting evidence 
required by the law, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, 
entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Having denied service connection, the Board acknowledges that 
several of the veteran's claimed stressors are arguably 
verifiable.  Those that are arguably verifiable have never, 
however, been used by a medical examiner to support a 
diagnosis of post traumatic stress disorder.  Hence, in light 
of the extensive development undertaken to date the Board is 
compelled to deny the claim.  Nevertheless, should the 
veteran in the future secure competent evidence linking a 
verifiable stressor to a diagnosis of post traumatic stress 
disorder the appellant should file a claim to reopen.  His 
claim would then be readjudicated based on the evidence 
available at such a future date.

The Hepatitis C Claim

The veteran initially claimed that his hepatitis C was caused 
by his inservice and postservice intravenous drug use, 
sharing of needles, and due to tattooing.  During the 
pendency of the appeal, the veteran changed his story and 
claimed that his hepatitis C was caused by the blood he was 
exposed to following his 1967 motor vehicle accident.

With the above in mind, the Board notes that direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty and was not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
See 38 C.F.R. § 3.301(d) (regarding service connection where 
disability or death is a result of abuse of drugs).  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

In June 2002, VA obtained an opinion as to the origins of the 
veteran's hepatitis C.  At that time, the examiner noted that 
postservice VA treatment records as well as statements in 
support of claim document the fact that the appellant 
admitted to inservice and postservice intravenous drug use, 
sharing of needles, and tattooing.  It was also noted that, 
while service medical records showed that he had one tattoo 
on entry onto active duty and had five at separation, they 
neither included a diagnosis of hepatitis nor document any 
hospitalizations.  It was thereafter opined as follows:

[i]t is very well known that patients 
with the following histories, such as IV 
drug use, sharing needles, and multiple 
tattoos are all at high risks of 
contracting hepatitis C.  Also a blood 
transfusion is another risk, especially 
in the era when blood was not screened 
for hepatitis C.  However, the patient 
does not have any such history.  Given 
his history of IV drug use and the 
sharing of equipment during military 
service and also after that, and also 
with the history of multiple tattoos, it 
is most likely that the patient's 
hepatitis C is related to these risk 
activities, both during and after 
military service.  Note that many 
patients with hepatitis C do not have any 
symptoms until they are very late in the 
disease and that might explain the reason 
why the patient was not hospitalized 
during his military service period.  In 
conclusion, therefore, it is more likely 
that the patient's hepatitis C is related 
to the IV drug use and the sharing of his 
equipment both during military service 
and thereafter.  (Emphasis Added).

This opinion stands uncontradicted by any other medical 
evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 
(1999).  

Therefore, since the evidence shows that the veteran most 
likely contracted hepatitis C as a result of inservice 
intravenous drug abuse due and due to the use of equipment 
for intravenous drug use, as opposed to tattooing or being 
exposed to blood products in-service, the Board concludes 
that the preponderance of the evidence is against his claim.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); 
VAOPGCPRECs 7-99 and 2-98 (payment of compensation for a 
disability that is a result of a veteran's own drug abuse is 
precluded by law.)  

Despite the veteran's statements that he contracted hepatitis 
C because of the tattooing and/or the blood he was exposed to 
following his motor vehicle accident as well as the 
documentation of tattooing and a 1967 motor vehicle accident 
while AWOL, his statements alone are insufficient to prove 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
This is especially true where, as here, the veteran claims he 
underwent two weeks of hospitalization because of his 1967 
motor vehicle accident and the independent evidence of record 
as obtained by CURR shows that his motor vehicle accident and 
subsequent treatment only caused him to be away from his ship 
for three hours and forty-five minutes.  In this case, the 
Board once again finds there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies, and the appeal is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

As to entitlement to service connection for a major 
depressive disorder, a remand is required because, while the 
record shows the veteran being diagnosed with a major 
depressive disorder on several occasion (see e.g., March 1998 
treatment records from Saint Johns Hospital; March to June 
1998 VA treatment records; and the March 2000 VA examination 
report), it does not contain a medical opinion as to its' 
relationship, if any, to military service.  See 38 U.S.C.A. 
§ 5103A(d). 

Therefore, this issue is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the VA examiner who conducted the March 
2000 VA examination, or another 
psychiatrist if that examiner is not 
available, to review the record on 
appeal.  Thereafter, the psychiatrist 
must address the following:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's major depressive 
disorder was incurred in or 
aggravated by military service?  

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's major depressive 
disorder was compensably disabling 
within the first year following the 
appellant's separation from military 
service in February 1968?  

Note:  A psychosis is considered to 
have manifested itself to a 
compensable degree where it causes 
at least occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress or 
symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 
(2005).

2.  After the development requested has 
been completed, the RO should review the 
medical opinion to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the opinion is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


